Exhibit 10.2

REPURCHASE AGREEMENT

This REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
May 15, 2015 by and between Thor Industries, Inc., a Delaware corporation (the
“Company”), and The Thompson Family Foundation, Inc. (“Stockholder”).

RECITALS

WHEREAS, Stockholder is the owner of record and beneficially of One Million
(1,000,000) shares of common stock, $0.10 par value, of the Company (the “Common
Stock”) and

WHEREAS, in order to consummate a plan to diversify Stockholder’s invest
holdings, Stockholder desires to sell to the Company, and the Company is willing
to purchase from Stockholder, 1,000,000 shares (the “Repurchased Shares”) of
Common Stock at $60.00 per share, for an aggregate purchase price of $60,000,000
(the Aggregate Cash Consideration”), subject to the terms and conditions set
forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:

1. Repurchase. Subject to the terms and conditions set forth in this Agreement,
Stockholder hereby sells, assigns, transfers, conveys and delivers all its
right, title and interest in and to the Repurchased Shares to the Company free
and clear of all liens, encumbrances, pledges, options, warrants, rights of
first refusal, claims, charges, restrictions or claims or rights of third
parties of any kind or nature (collectively, “Liens”). The Company hereby
purchases and accepts delivery of the Repurchased Shares in exchange for the
payment of the Aggregate Cash Consideration. Stockholder hereby acknowledges and
agrees that receipt of the Aggregate Cash Consideration shall constitute
complete satisfaction of all obligations or any other sums due to such
Stockholder with respect to the purchase of the Repurchased Shares.

2. Closing. The closing of the purchase provided for herein (the “Closing”)
shall take place at the offices Thor Industries, Inc., 601 Beardsley Avenue,
Elkhart, IN 46514, on the date hereof (or at such other place upon which the
parties hereto may mutually agree). At the Closing, the following shall occur:

a. Stockholder Deliveries. The Repurchased Shares are to be delivered through
the facilities of The Depository Trust Company that are credited to or otherwise
held in a securities account maintained by Stockholder. Stockholder shall take
such actions necessary to provide appropriate instruction to the relevant
financial institution or other entity with which Stockholder’s account is
maintained to effect the transfer of the Repurchased Shares from Stockholder’s
account to an account at a financial institution designated by the Company for
the receipt of the Repurchased Shares so transferred. In connection with any
account to which the Repurchased Shares are credited or otherwise held,
Stockholder shall execute and deliver such



--------------------------------------------------------------------------------

other and further documents or instruments necessary, in the reasonable opinion
of the Company, to effect a legally valid transfer to the Company hereunder.

b. Company Deliveries. The Company shall deliver to Stockholder the Aggregate
Cash Consideration by wire transfer of immediately available funds to an account
designated in writing by Stockholder to the Company prior to the Closing.

3. No Further Ownership Interest. From and after the Closing, Stockholder shall
have no further right or title to or interest in the Repurchased Shares or any
dividends, distributions, equity interests or other rights in respect thereof.

4. Representations and Warranties of Stockholder. Stockholder represents and
warrants to the Company as follows:

a. Title to Shares. Stockholder owns good and marketable title to and is the
record and beneficial owner of the Repurchased Shares and such Repurchased
Shares are free and clear of all Liens. Except for this Agreement, Stockholder
has not entered into or agreed to be bound by any other arrangements or
agreements of any kind with any other person or entity with respect to the
Repurchased Shares, including, but not limited to, arrangements or agreements
with respect to the acquisition or disposition thereof or any interest therein
or the voting of any such Repurchased Shares.

b. Authority; Binding Effect. Stockholder has all requisite power and authority
and has taken all necessary action required for the due authorization,
execution, delivery and performance by Stockholder of this Agreement and the
consummation of the transactions contemplated herein. This Agreement is a legal,
valid and binding obligation of Stockholder, enforceable against Stockholder in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws relating to or affecting enforcement of creditors’ rights
generally and except as enforcement thereof is subject to general principles of
equity (regardless of whether enforcement is considered in a proceeding in
equity or at law).

c. Governmental Authorization; Third Party Consent. No approval, consent,
compliance, exemption, authorization, or other action by or notice to, or filing
with, any governmental authority or any other person or entity in respect of any
requirements of law or otherwise is necessary or required by Stockholder in
connection with the execution, delivery or performance by Stockholder of this
Agreement, except for such approval, consent, compliance, exemption,
authorization, or other action which, if not obtained or made, would not
reasonably by likely to prevent or materially delay Stockholder from performing
its obligations under this Agreement in all material respects.

d. Brokers or Finders. Stockholder has not employed or entered into any
agreement with, nor is Stockholder subject to, any valid claim of any broker,
finder, consultant, or other intermediary in connection with the transactions
contemplated by this Agreement who might be entitled to a fee or commission in
connection with such transactions.

e. Legal Proceedings. There are no legal proceedings pending or, to the
knowledge of Stockholder, threatened, to which Stockholder is or may be a party,
that (i) challenge the



--------------------------------------------------------------------------------

validity or enforceability of Stockholder’s obligations under this Agreement or
(ii) seek to prevent, delay or otherwise would reasonably be expected to
materially adversely affect the consummation by Stockholder of the transactions
contemplated hereby.

5. Representations and Warranties of the Company. The Company represents and
warrants to Stockholder as follows:

a. Authority; Binding Effect. The Company is a corporation validly existing and
in good standing under the laws of the State of Delaware and has all requisite
power and authority and has taken all necessary action required for the due
authorization, execution, delivery and performance by the Company of this
Agreement and the consummation of the transactions contemplated herein. This
Agreement is a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar laws relating to or affecting enforcement of
creditors’ rights generally and except as enforcement thereof is subject to
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law).

b. No Violation. Neither the execution and delivery of this Agreement by the
Company, nor the purchase of the Repurchased Shares owned by Stockholder
pursuant to this Agreement, will (i) result in a breach of its organizational
documents, (ii) result in a default (or give rise to any right of termination,
cancellation or acceleration) under any of the terms, conditions or provisions
of any material agreement, lease or other instrument or obligation to which the
Company is a party, except for such defaults (or rights of termination,
cancellation or acceleration) as to which requisite waivers or consents have
been obtained and are in full force and effect or which would not impair the
Company’s ability to consummate the transactions contemplated by this Agreement,
or (iii) violate any order, writ, injunction or decree applicable to the Company
or any of the Company’s material assets.

c. Governmental Authorization; Third Party Consent. No approval, consent,
compliance, exemption, authorization, or other action by or notice to, or filing
with, any governmental authority or any other person or entity in respect of any
requirements of law or otherwise is necessary or required by the Company in
connection with the execution, delivery or performance by the Company of this
Agreement, except for such approval, consent, compliance, exemption,
authorization, or other action which, if not obtained or made, would not
reasonably be likely to prevent or materially delay the Company from performing
its obligations under this Agreement in all material respects.

d. Brokers or Finders. The Company has not employed or entered into any
agreement with, nor is the Company subject to, any valid claim of any broker,
finder, consultant, or other intermediary in connection with the transactions
contemplated by this Agreement who might be entitled to a fee or commission in
connection with such transactions.

e. Exchange Act Reports. The Company’s reports filed with the Securities and
Exchange Commission (the “Commission”) pursuant to Section 13(a), 13(c), or
15(d) of the Securities Exchange Act of 1934, as amended, since August 1, 2009
and any amendment or supplement thereto, did not, when filed with the Commission
(or, if amended or supplemented



--------------------------------------------------------------------------------

prior to the date of this Agreement, as of the date of such amendment or
supplement), and do not, as of the date hereof, contain an untrue statement of
material fact or omit to state a material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.

6. Miscellaneous.

a. Amendment. This Agreement may not be amended or waived in any respect except
by a written agreement signed by each of the parties hereto.

b. Survival. Each of the representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing and continue in full force
and effect in accordance with its terms, but is subject to all applicable
statutes of limitation, statutes of repose and other similar defenses provided
in law or equity.

c. Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and thereof and shall
supersede all previous negotiations, commitments, agreements and understandings
(both oral and written) with respect to such subject matter.

d. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile transmission or electronic image scan shall
be effective as delivery of a manually executed counterpart of this Agreement.

e. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

f. Expenses. Each party shall bear its own expense and fees in connection with
the execution of this Agreement and the consummation of the transactions
contemplated hereby.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

THOR INDUSTRIES, INC. By:   /s/   Robert W. Martin
THE THOMPSON FAMILY FOUNDATION, INC. By:   /s/   Alan Siegel    
Name: Alan Siegel     Title: Treasurer